[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                                                               FILED
                                                      U.S. COURT OF APPEALS
                             No. 11-14835               ELEVENTH CIRCUIT
                                                            MAY 25, 2012
                         Non-Argument Calendar
                                                             JOHN LEY
                                                              CLERK

                  D. C. Docket No. 1:10-cv-00307-WS-B

CHRIS BAKER,
RICHARD BATTO,
CHRIS MCMEEKIN,

                                               Plaintiffs-Appellants,

                                  versus

RBS WORLDPAY, INC.,
ROYAL BANK OF SCOTLAND, PLC.,
CITIZENS FINANCIAL GROUP, INC.,

                                               Defendants-Appellees.



                Appeal from the United States District Court
                   for the Southern District of Alabama


                              (May 25, 2012)

Before DUBINA, Chief Judge, HULL and MARTIN, Circuit Judges.

PER CURIAM:
      This is an appeal from the district court’s order granting summary judgment

in favor of defendant-appellees RBS WorldPay, Inc., Royal Bank of Scotland,

PLC, and Citizens Financial Group, Inc. and against plaintiff-appellants Chris

Baker, Richard Batto, and Chris McMeekin. Appellants argue that the district

court erred when it granted summary judgment against their claims for breach of

contract, conversion, and unjust enrichment.

      This court reviews a grant of summary judgment de novo. Levinson v.

Reliance Standard Life Ins. Co., 245 F.3d 1321, 1325 (11th Cir. 2001).

      After reviewing the record and reading the parties’ briefs, we affirm the

district court’s order granting summary judgment in favor of Appellees based on

the district court’s well-reasoned order filed on October 4, 2011.

      AFFIRMED.




                                         2